DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (a supportive bra with darts, claims 1-11*, see note below) in the reply filed on May 9, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the Examiner to examine both the product and method claims, and that a search for the product would necessarily include the search for the method.
This is not found persuasive because the additional requirements of the method claims (e.g., measuring the dimensions of the wearer, selecting a cup template, and cutting out pieces of fabric) would require additional search queries and/or search areas, and could possibly result in different prior art references (or different combinations of prior art references) being applied against the method and product claims.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that where Applicant elects claims directed to the product/ apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims may be considered for rejoinder. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
The Examiner also notes that, as pointed out by Applicant in the Remarks filed on May 9, 2022, a typographical error was made in the Restriction Requirement, which incorrectly identified the product claims as encompassing claims 1-12 and the method claims as encompassing claims 13-14. As seen in the set of claims filed on August 14, 2020, the product claims actually encompass claims 1-11 and the method claims encompass claims 12-22.
Accordingly, the method claims (claims 12-22) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 9, 2022.
Claims 1-11 are presented for examination below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
“wherein the chest strap is coupled to a clear elastic strap across the back” (claim 9)
“neck straps adapted to be tied or connected behind a wearer's neck with an adjustable slide and clip” (claim 11)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “moister wicking” (page 2, line 23; and page 3, line 9) should read “moisture wicking.”
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, and 8 are objected to because of the following informalities:  
“the two cup” (claim 1) should read “the two cups”
“wherein there are at least four darts sewn into each cup” (claim 2) should read “wherein the plurality of darts includes at least four darts,” to enhance clarity
“moister wicking” (claim 4) should read “moisture wicking”
“an n elastic strap” (claim 8) should read “an elastic strap”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the outer layer and middle layer are sewn together and the inner layer is sewn separately.” The limitation is indefinite, as it is unclear what the term “the inner layer is sewn separately” includes or excludes. For example, does the phrase “the inner layer is sewn separately” refer to the attachment of the inner layer to other layer(s) or merely to the formation of the inner layer itself? Furthermore, how is the inner layer sewn “separately” (Does it form a separate stitching line? Is it formed in a separate stitching step? Or does this merely refer to the separate formation of the inner layer, for example, attaching multiple panels of fabric together to form the inner layer?). For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with page 6, lines 13-21 of the specification: “wherein the outer layer and middle layer are sewn together, and the inner layer is formed separately and then coupled to the inner layer and the middle layer.”
Claim 9 recites the limitation “wherein the chest strap is coupled to a clear elastic strap across the back.” The limitation is indefinite, as there is insufficient antecedent basis for the limitation “the back” in the claims. It is unclear which structure is being referred to by the phrase “the back.” For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the chest strap is coupled to a clear elastic strap across a back of the supportive bra.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooney et al. (herein Cooney)(US Patent No. 2,711,535).
Regarding claim 1, Cooney discloses a supportive bra (see Figs. 1-2), comprising:
two cups (12, 13), each adapted to shape, lift, and support a breast (see column 1, lines 1-70); and
a chest strap (collective chest strap formed by portions 17, 27, 28, 19, 20, 25) coupled to the two cups (see Figs. 1-2 and column 2, lines 18-29);
wherein each cup has a plurality of darts (30, 31) sewn therein (see Figs. 1-2 and column 2, lines 30-48, note that one of ordinary skill in the art would understand that darts are provided via sewing).

Regarding claim 6, Cooney discloses a bra that is capable of being used to provide no compressive force, depending on the size and proportions of the wearer, and how loosely or tightly the bra is fastened around the wearer’s torso. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 7, Cooney discloses bra cups that are capable of being custom fit to the wearer (for example, by adjusting ties 57, 58 according the desired size and support level of the individual wearer; see Figs. 1-2 and column 2, line 58  - column 3, line 36). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, it is noted that the recitation of “custom fit” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 8, Cooney further discloses wherein the chest strap (17, 27, 28, 19, 20, 25) is an elastic strap (see column 2, lines 18-29; at least elastic portions 27, 28, 25 of the chest strap are made of elastic; the Examiner notes that claim 8 does not require the entire chest strap to be made of an elastic material).

Regarding claim 10, Cooney further discloses wherein the cups (12, 13) provide support without an underwire or an insert (see Figs. 1-2 and column 1, lines 1-70, note that no underwire structures are disclosed or depicted).
It is noted that the recitation of “wherein the cups provide support without an underwire or an insert” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Cooney discloses the structure as claimed, and further discloses wherein the cups are configured to provide support without padding, inflatable units, or bulky artificial structures (see column 1, lines 1-70) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Claims 1, 2, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Patent No. 3,467,105).
Regarding claim 1, White discloses a supportive bra (10), comprising:
two cups (20, 22), each adapted to shape, lift, and support a breast (see Figs. 1-2 and at least column 1, lines 11-45); and
a chest strap (44, 46) coupled to the two cups (see Figs. 1-3 and column 2, lines 32-37);
wherein each cup has a plurality of darts (50, 76) sewn therein (see Figs. 1-3 and column 2, lines 37-72; note that one of ordinary skill in the art would understand that darts are provided via sewing).

Regarding claim 2, White further discloses wherein there are at least four darts (i.e., one vertical dart 50 and three horizontal darts 76, equaling four darts) sewn into each cup (20, 22; see Figs. 1-3 and column 2, lines 37-72).

Regarding claim 6, White discloses a bra that is capable of being used to provide no compressive force, depending on the size and proportions of the wearer, and how loosely or tightly the bra is fastened around the wearer’s torso. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 7, White discloses bra cups that are capable of being custom fit to the wearer (see, for example, column 1, lines 11-20: “the brassiere…adjusts automatically to various breast shapes and encompasses the entire breast without any overflow”). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, it is noted that the recitation of “custom fit” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 10, White further discloses wherein the cups (20, 22) provide support without an underwire or an insert (see column 1, lines 22-28: “An object of the present invention is to provide a brassiere construction which is constructed completely of cloth without rigid stays or elastic material…”).
It is noted that the recitation of “wherein the cups provide support without an underwire or an insert” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. White discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney, as applied to claim 1 above, in view of Goebel (US Patent No. 2,638,595).
Regarding claim 2, Cooney discloses the limitations of claim 1, as discussed above, but fails to disclose wherein there are at least four darts sewn into each cup. Instead, Cooney depicts wherein each cup (12, 13) includes three darts (30, 31; see Figs. 1-2).
However, it is noted that Applicant has not provided any criticality for the exact number of darts in each cup. Instead, Applicant states on page 4, lines 25-31 of the specification: “As can be seen in figures 1 and 2, each cup 105A and 105B has a plurality of darts 140 extending from the bottom edge into the body of the cup. While each cup is shown having four darts 140, the cups may have more or fewer darts. The number of darts may depend on the size of the cups and/or on the size of the wearer's torso. For example, wearer's with larger cups and/or larger torsos may have more darts30 in the cups while wearer's with smaller cups and/or smaller torsos may have fewer darts in the cups.” As such, the exact number of darts does not appear to be a critical feature of Applicant’s invention.
Furthermore, Goebel teaches a supportive bra (see Figs. 1-2 and 4) having at least four darts or gathered portions sewn into each cup (see Figs. 1-2 and 4 and column 2, lines 18-31), so as to reinforce and give further fullness to the cups (see column 2, lines 18-31).
Therefore, absent a showing of criticality and further in view of Goebel’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cooney’s plurality of darts to include at least one extra dart, such that each cup would include at least four darts, as doing so would give further reinforcement and fullness to the cups.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (herein Kaye)(US PG Pub 2004/0224603) in view of White.
Regarding claim 1, Kaye discloses a supportive bra (100) comprising:
two cups (200), each adapted to shape, lift, and support a breast (see Figs. 1-4 and paragraphs 0027-0035); and
a chest strap (120) coupled to the two cups (see Figs. 1-2 and paragraph 0027).
Kaye substantially discloses the invention as claimed above but fails to disclose wherein each cup has a plurality of darts sewn therein.
However, White teaches a supportive bra (10), comprising: two cups (20, 22), each adapted to shape, lift, and support a breast (see Figs. 1-2 and at least column 1, lines 11-45); wherein each cup has a plurality of darts (50, 76) sewn therein (see Figs. 1-3 and column 2, lines 37-72; note that one of ordinary skill in the art would understand that darts are provided via sewing), to shape and form the breast cups to prevent overflow of the breast tissue (see column 2, lines 37-72).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kaye’s bra to include a plurality of darts sewn in each cup, as doing so would shape and form the breast cups to prevent overflow of the breast tissue.

Regarding claim 2, the modified bra of Kaye (i.e., Kaye in view of White) is further disclosed wherein there are at least four darts (i.e., one vertical dart 50 of White and three horizontal darts 76 of White, equaling four darts) sewn into each cup (20, 22 of White; see Figs. 1-3 and column 2, lines 37-72 of White).

	Regarding claim 3, the modified bra of Kaye (i.e., Kaye in view of White) is further disclosed wherein each cup is comprised of three layers of fabric (210, 220, and 230 of Kaye; see Fig. 3 and paragraphs 0027-0032). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye and White, as applied to claim 3 above, in view of Solowski et al. (herein Solowski)(US PG Pub 2012/0094575).
Regarding claim 4, Kaye and White together teach the limitations of claim 3, as discussed above, and further teach wherein the three layers of fabric (210, 220, 230 of Kaye) include a decorative outer layer (outer layer 230 of Kaye, which provides a decorative appearance inasmuch as claimed as seen in Fig. 1), an inner layer (210 of Kaye), and a power mesh middle layer (220 of Kaye; see paragraph 0034). 
Kaye further discloses wherein the inner layer may include any known fabric material in the art that is used as the inner surface or lining of a brassiere, such as microfiber, cotton, nylon, spandex, or combinations thereof (see paragraph 0032), but fails to explicitly disclose wherein the inner layer has moisture-wicking properties.
However, Solowski teaches a supportive bra (100) having a pair of cups (120) formed from three layers of fabric (310, 320, 330; see Figs. 1-3A and paragraphs 0020-0024), including an inner layer (310) formed from a moisture-wicking material (see paragraph 0023), so as to move perspiration away from the wearer’s skin and allow it to be more quickly evaporated, for enhanced wearer comfort (see paragraph 0023).
Therefore, based on Solowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kaye’s inner layer to specifically have moisture-wicking properties; as doing so would allow the inner layer to move perspiration away from the wearer’s skin and allow it to be more quickly evaporated, for enhanced wearer comfort. 

Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kaye, White, and Solowski, as applied to claim 4 above, in view of Liang (US PG Pub 2014/0256221).
Regarding claim 5, Kaye, White, and Solowski together teach the limitations of claim 4, as discussed above, and further teach wherein the outer layer (230 of Kaye), the middle layer (220 of Kaye), and the inner layer (210 of Kaye) are all sewn together (at seam 260 of Kaye; see Fig. 1 and paragraph 0035), but fail to further teach wherein the outer layer and middle layer are sewn together and the inner layer is sewn separately.
However, it is noted that Applicant has not provided any criticality for the inner layer being sewn separately from the outer and middle layers. Page 6, lines 13-21 of the specification state: “Preferably, outer layer 120 and middle layer 130 are sewn together and inner layer 125 is sewn separately and then coupled to the outer and middle layers at the edges. However, in other 
embodiments, inner layer 125 and middle layer 130 are sewn together and outer layer 120 is sewn separately and then coupled to the inner and middle layers at the edges, or all three layers are sewn together or separately.” As such, the separate step of sewing the inner layer (as opposed to all the layers being sewn together) does not appear to be a critical feature of Applicant’s invention.
Furthermore, Liang teaches a multi-layer brassiere cup construction (200; see Figs. 2A-2B) comprising an outer layer (220), a middle layer (204), and an inner layer (203, 210), wherein the outer layer and middle layer are first stitched to each other, and then the inner layer is attached separately to the outer/middle layers (see paragraphs 0010 and 0059-0060), so as to more easily position the middle layer in the correct place during assembly of the cup (see paragraphs 0059-0063).
Therefore, absent a showing of criticality and further in view of Liang’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kaye’s cups such that the outer layer and the middle layer would be sewn together and the inner layer would be sewn separately, as doing so would allow the middle layer to be more easily positioned in the correct place during assembly of the cup. 

Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cooney, as applied to claim 8 above, in view of Spicer (US PG Pub 2016/0150833).
Regarding claim 9, Cooney discloses the limitations of claim 8, as discussed above, but fails to further disclose wherein the chest strap is coupled to a clear elastic strap across the back.
However, Spicer teaches a supportive bra (30) having a pair of cups (12) and a chest strap (36) that is coupled to a clear elastic strap (42) across the back (see paragraphs 0007, 0012-0014, 0040, 0045, note that Spicer teaches wherein the back strap can be made of clear plastic materials such as polypropylene, low density polyethylene, and PVC, which have elastic properties), so as to minimize the appearance of the bra when worn under an outer garment (see paragraphs 0007, 0012-0014, 0040, and 0045).
Therefore, based on Spicer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cooney’s chest strap to be coupled to a clear elastic strap across the back, as doing so would minimize the appearance of the bra when worn under an outer garment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White, as applied to claim 1 above, in view of Zhu (US PG Pub 2019/0274370)
Regarding claim 11, White discloses the limitations of claim 1, as discussed above, and further discloses wherein the brassiere may be adapted for use as a halter (and therefore includes neck straps; see column 1, lines 22-27 and column 3, lines 13-23) but fails to explicitly disclose wherein the neck straps are adapted to be tied or connected behind a wearer's neck with an adjustable slide and clip. 
However, Zhu teaches a breast-supporting garment (100) including two cups (114a, 114b) and a pair of straps (108), wherein the straps may be embodied in various ways, for example, as parallel shoulder straps, cross shoulder straps, or neck straps that are configured to be tied behind a wearer’s neck (see paragraphs 0023-0024), so as to provide support to the garment (see paragraph 0023).
Therefore, based on Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided White’s straps as neck straps adapted to be tied behind a wearer’s neck, so as to provide support to the bra. Furthermore, such a modification would be nothing more than a simple substitution of one known strap configuration (i.e., neck/halter straps instead of conventional shoulder straps) for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Glick (US Patent No. 2,424,453) teaches a supportive bra having a pair of cups each formed with a plurality of darts, to give shape and contour to the cups, and to allow the bra to fit more snugly/properly against the body of the wearer; and Huang (US PG Pub 2010/0015887) teaches a breast cup having three layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732